DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group, claims 1-10 in the reply filed on 2/23/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 6, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishikawa et al. (JP2013-035009A from IDS).
Regarding claims 1 and 5, Ishikawa discloses a friction stir welding tool member made of a ceramic member (silicon nitride) in which a shoulder portion and a probe portion are integrally formed (figure 3), wherein a root portion of the probe portion and an end portion of the shoulder portion have a curved surface shape (figure 3); and the friction stir welding tool member has a ratio (R1/D) of 0.02 or more and 0.20 or less (R1 is 1.0 and D is 12), when a curvature radius of the end portion of the shoulder portion is 
Regarding claim 4, Ishikawa discloses that a curvature radius R2 (mm) of the root of the probe portion is 0.1 mm or more (0.5) (paragraph 0031).  	
Regarding claim 6, Ishikawa discloses that an inclined surface is provided from the end portion of the shoulder portion to the root portion of the probe portion (figure 3).  
Regarding claim 9, Ishikawa discloses that a tip portion 14a of the probe portion has a curved surface shape (figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2013-035009A from IDS) as applied to claim 1 above, and further in view of Maruko (2016/0199934) and AZO Materials (Properties: Silicon Nitride (Si3N4) Properties and Applications (azom.com), 4/6/2016).
Regarding claim 2, Ishikawa discloses that the ceramic member can be silicon nitride (paragraph 0027-0029).  Ishikawa does not disclose that the silicon nitride is sintered or that it has a Vickers hardness of 1400 HV1 or more.  However, Maruko discloses that it is known in the art to make a friction stir welding tool out of a sintered .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2013-035009A) as applied to claim 1 above, and further in view of Maruko (2016/0199934) and Komatsu (2004/0191535).
Regarding claim 3, Ishikawa discloses the ceramic member is a silicon nitride material.  
Ishikawa does not disclose that the silicon nitride is a sintered body; and the silicon nitride sintered body contains 15% by mass or less of additive components other than silicon nitride in such a manner that the additive components include at least three elements selected from Y, a lanthanoid element, Al, Mg, Si, Ti, Hf, Mo, and C.  

Komatsu discloses a silicon nitride sintered body wear resistance member that includes 5 mass% or less of at least one from a group consisting of Ti, Zr, Hf, W, Mo, Ta, Nb and Cr (abstract).  To one skilled in the art at the time of the invention it would have been obvious to use the elements as stated in Komatsu as they create a wear resistant material.  This would help prevent the tool from wearing down too quickly during welding.  While this is not specifically for friction stir welding, one skilled in the art would look to Komatsu for the wear resistant properties.    

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2013-035009A) as applied to claim 6 above. 
Regarding claims 7-8, Ishikawa discloses an inclination angle (θ2) that is 10-30 degrees (paragraph 0040). This overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).To one skilled in the art at the time of the invention it would have been obvious to select an angle that would create the strongest joint during welding.  Based on the equations of Ishikawa, it is determined that the angles and radius of the tool are easily adjusted and .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2013-035009A) as applied to claim 1 above, and further in view of Maruko (2016/0199934) and Moriguchi et al. (2013/0087604).
Regarding claim 10, Ishikawa does not specifically disclose a surface roughness Ra of a curved surface portion formed at the end portion of the shoulder portion is 10 microns or less.  
However, Moriguchi discloses a friction stir welding tool wherein the surface that is contact with the material to be joined has a surface roughness of 0.3 microns or smaller (paragraph 0034).  To one skilled in the art at the time of the invention it would have been obvious to have a surface roughness of the curved surface portion at the end portion of the shoulder (that would contact workpiece material) to have a surface roughness as taught by Moriguchi because the frictional heat is less likely to be generated at the surface at an initial stage of the joining and would increase the life of the tool (paragraph 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735